Title: Enclosure: William Short to Gouverneur Morris, 26 October 1792
From: Short, William
To: Morris, Gouverneur



The Hague Oct 26 1792
Dear Sir

After more than four weeks interruption some of the French mails in arrear were recieved here yesterday & we had hoped therefore that this day, being the regular postday, would have brought us the rest—in this we have been disappointed, & of course conclude that the post communication with Paris is not yet freed from all its obstacles. I therefore send by the way of England my acknowlegement of such of your letters as were recieved yesterday—viz. those dated Sep. 20.–23–24–& 27.
In answer to them I must promise that you cannot desire more ardently than I do the end of our correspondence on the subject in question. I had hoped it would have taken place long ago; & it seems to me a very little effort on your part would have done it—if instead of determining all at once to take no further step in the late payment, you had simply taken the trouble to see that the commissaries gave the U.S. credit for the six millions of livres for which you had agreed & which was a matter altogether between you & them—of course out of my reach & incapable of being settled in Amsterdam. All that could be done there, was done, that is to say the sum you mention in florins was paid & to the persons you desired. Whether the evidence of this payment being effected was a reciept or a bill or any thing else I suppose very immaterial to your arrangement with the commissaries—but it is by no means immaterial to the U.S. that this payment should remain expressed in florins instead of livres. & this for reasons so evident & so often mentioned that I will not fatigue you with repeating them.
I suppose you will dispense me also from examining what mode of effecting this payment would have been best under all the supposable contingencies of French affairs. It is a discussion that would at present be at least useless as to the present affair. I cannot help however observing that I do not pretend to be skilled in futurity, & particularly in matters where so many interests & so many agents out of my knowlege are concerned. I can only see objects which are present & conjecture as to things which are to follow. Whatever may have happened since or may happen in future, yet I think the conjecture which dictated the kind of reciept which I desired from Hogguer, was the most simple at that time & I repeat that I have not the gift of seeing into futurity. I should mention however that there was an error in my expression to you on this subject & that my intention was that it should be expressed as being on account of the debt due à la France & to be held (the payment) at the disposition of H. M. C. Majesty. It is true this latter part was not precisely the expression of the day—but it was an inaccuracy which would have been easily forgiven by any succeeding government, as would also, I still imagine, the nature of the reciept required. And this it appeared to me was the point to be obtained—viz. to make the payment so as to stop the interest on six millions of livres & to make it so as that hereafter neither the U.S. nor their agents should be blamed. I hardly think it would have been a disagreeable thing to the government with whom the final settlement should be made to find this sum in the hands of their agents and at that time it might have been expected that this settlement might be made without a very great delay or that the U.S. might have given the orders they judged proper.
Now as to the delay which took place between the time of your agreeing with the commissaries & of the payment made, & which you seem to think denatured the operation—I have already mentioned to you that your letters of the 6th. & 9th. of August were recieved at the same time & by what means, being brought by the same post, they did not get to my hands until the 17th. And as I have said above that I have not the gift of seeing into futurity I must say here I have not the spirit of divination & therefore could not know here before recieving your letter what you had done at Paris. Of course the delay of the month stated by you is not wholly to be attributed to me but only from the 17th. to the 4th. How many days delay you could consider as changing the nature of the affair I cannot say—but you certainly did consider some delay as optional without this risk since you said the bankers in order to avoid the rise of agio might make the payment at their liesure. On the 17th. I gave the orders to the bankers which were reiterated the 19th. Hogguer begged for time to consider of the offer made—our bankers supposed he wrote to Paris for orders—whether he did or not that part of the delay came from him—& when he gave his answer the rest was consumed in letters going & coming between this & Amsterdam, in the hopes of our bankers being able to settle some mode of payment which should avoid the danger I so much apprehended—& I hoped by every post also to recieve more & more information from you, relying really & absolutely on your judgment in this business. On the 4th. of Sep. I recieved yours of the 27th. of Aug. & the same day directed the payment. I think then from the nature of the case & from the expressions of your letters the delay wch. took place cannot be considered either by you or any body else as denaturing it.
Another principle of change which you mention as having been introduced by my doubting, is the bill instead of a reciept or no reciept at all. Now here is a distinction in which there may be a difference but I must own I do not see it—& whether so or not I am entirely innocent; & even if no suspension had taken place of the King or of the payment still this same unfortunate bill would have existed—that being the mode as I am informed which our bankers have constantly used with the French in the payments made at Amsterdam. My usage has been to give them the orders to make the payments, sometimes by remittances—sometimes by payments to the French agents according to the desire of the French government—in both cases I did nothing more than give the orders—leaving the moyens d’execution to the bankers supposing them better acquainted with such things than myself—& never enquiring whether it was by entry, reciept, bill, bond or what. Of course when you desired me to direct the payment of f 1,62,5000—& I the bankers, supposing there had been no difficulty as to the suspension, they would have done on the 17th. of Aug. precisely what they did on the 5th. of september. The same doubt as to its being the same payment you had stipulated, would therefore have existed in both cases if it can exist in either. I should have supposed that you would have considered it worth while therefore to see that no doubt should be left, by taking the trouble to satisfy yourself that the U.S. were credited on the books of the treasury for six millions of livres—which was all that was necessary as it can hardly be supposed they will credit the U.S. both for the 6. millions of livres & the 1,625m florins. Your seeing to this consummation of the arrangement appears so natural (& particularly if you concieved the bill instead of a receipt or no receipt introduced doubts as to its identity) that I should have thought you would not have failed to have done it, had there been no suspension—& had you done it in the case of the suspension, you see my dear Sir that you would have saved yourself much ennui & importunity & me much trouble.
So much for the operation being denatured by delay or by the bill. Without enquiring further into this subject I rely on its being susceptible of no question which wd. not equally have existed had that payment (which you said the bankers might make at their liesure) been readily made. And as in this case you say there can be no difficulty, whether there be change or no change & whether the acts be valid or annulled, I shall repose on your better judgment & hope there will be none.
I should think this still more certain if you would simply take the trouble to remove the doubts of the commissaries if they have any as to this being the identical payment you had stipulated & to see that the U.S. are credited for 6,000,000 ₶. Who my dear Sir can do this so well as yourself? Who else in fact can do it all? I cannot concieve from whence your aversion comes. I have sollicited you in every manner in my power not to leave the matter to future discussion. When the bills were enclosed to you one word from you would have sufficed in presenting these bills—& at that time I did not think there was a moment to be lost & therefore pressed you in the manner I did. I renew here my intreaty that you should put this matter out of doubt. Had you taken no step in it I should have supposed you would do this for the interest & satisfaction of the U.S.—but in a business where you alone have acted with the commissaries—where you alone can remove their doubts if they chuse to have any, where you alone can see the florins converted actually into the livres you agreed for, I repeat it again, I cannot & never could concieve your reason for refusing to do it, & thus risk future discussion.
I shall desire our bankers to write by the next post to the commissaries as you suggest in your letter of the 27th. of Sept. for greater certainty in preventing their giving the U.S. a double credit for the same payment.
I shall not write to the commissaries another letter; the object of that which I inclosed to you was to effect what I wished in the case of your persisting in taking no further step in the business, & there being as I feared then not time enough left to write after recieving your answer. I flatter myself you will for the interest of the U.S. take the last, & as it appears to me, not an inconvenient, step, to have the florins converted into livres according to your stipulation & carried to the credit. I do not consider this as a deviation from what you think proper to be done viz. to adhere to the original nature & form of the present payment, but the seeing that that nature & form is adhered to by the commissaries. On no other consideration would I have ordered a payment to be made & expressed in florins than the certainty of their value in livres being previously fixed or the standard for fixing it agreed on—& this was an invariable rule with me.
I thought I had formerly sufficiently explained my wishes as to what you call certain other things to be done with the same persons whose authority I deny. My desire was that at a future period when the day of settlement for past payments depreciation &c. came—there should be the fewest questions possible & the business the most possibly in the hands of the U.S. Now to avoid questions it seems to me the first thing is to simplify the subjects as much as possible. The whole of this chapter may be resolved therefore into one simple question to which I leave you the answer. Would this business be more simple & more in the hands of the U.S. if there were book accts. & the obligations paid off still remaining in the treasury or if the only such obligations remained as were still unpaid? I had thought in this latter case the acct. would be more simple & the affair of depreciation more absolutely in the power of the U.S.
I thought another thing also in which it seems from your letters that I was mistaken, & which of course puts an end to this part of the subject; so that I must ask you to regard what I have said on it as an impertinent trouble which I have given you. I had thought I know not why, but supposed I had seen it in the resolves of Congress that the reciepts constituting the debt were for much smaller sums—if they are as you state them only in three, nothing of course can be done of the nature I proposed. I intended to have answered another part of your letters but having been interrupted by persons who have detained me until the hour of the post I must defer it until my next—assuring you at present that I am my dear Sir,
truly yours

W Short
M. Morris &c. &c.

